Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarkisian (US 2006/0174897)
Regarding claim 1, Sarkisian discloses a splint in FIG.2B and C for releasably fixing a maxillary jaw and a mandibular jaw of a patient, the splint comprising:
a locking mechanism (204/202/208/206/210), the locking mechanism comprising:
a lower section (202/206/206), the lower section configured to be attached fixedly to the mandibular jaw (such that it is of a size and shape that it can be fixed on the mandibular), the lower section comprising a horizontal locking pin (208 contains a pin which locks in the apertures of 206 which allows for incremental adjustment; [0014]) , the horizontal locking pin configured to move linearly along a horizontal axis and relative to the mandibular jaw (moveable along the horizontal axis relative to the upper section 204 functionally capable of moving relative to a mandibular jaw when disposed between the upper and lower arch.); and
an upper section (204/210), comprising a vertical locking key (204) moveable along a vertical axis (vertically movable based on movement of the maxillary jaw which 204 is attached to), the vertical locking key configured to be attached fixedly to the maxillary jaw, the vertical locking key comprising a horizontal pin receiving hole (204 includes a channel for receiving 208), the horizontal pin receiving hole configured to receive the horizontal locking pin, the horizontal pin receiving hole configured to receive the horizontal locking pin to fix the maxillary jaw and the mandibular jaw together (once 208 engages the horizontal channel of 204).
				Allowable Subject Matter
Claims 2-4 and 6-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772      

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772